PER CURIAM.
The petition for the writ of habeas corpus did not suggest the existence of any jurisdictional ground for the issuance of the writ, other than that the petitioner was “in custody in violation of the Constitution * * * of the United States.” Rev. Stat. U. S. § 753 (Comp. St. 1913, § 1281). Appeals and writs of error may be taken from the District Courts direct to the Supreme Court “in any case (hat involves the construction or application of the Constitution of the United States.” Judicial Code U. S. § 238. The appellate jurisdiction of this court does not extend to cases “in which appeals and writs of error may be taken direct to the Supreme Court,” as provided in the section above quoted. Judicial Code, § 128.
It follows that this court is without jurisdiction to review the ruling sought to be presented here for review, and that the appeal should be dismissed. Railroad Commission of Louisiana et al. v. Morgan’s L. & T. R. & S. S. Co., 195 Fed. 66, 115 C. C. A. 127.
And it is so ordered.